Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
1.	Claims 1-6 and 13-20 are currently pending.
2.	Claims 7-12 are canceled.
3.	Claims 1-6 and 13-20 are currently amended.
4.	The objections to the drawings, specification, and claims are overcome.
5.	The 112(b) rejections to Claims 1 and 13-20 have been overcome.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 1-6 and 13-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Any claim not specifically mentioned has been included based on its dependency.
7.	Claim 1 recites the limitation "the ahead road section” and “the current position" in Lines 28-29.  There is insufficient antecedent basis for this limitation in the claim.
8.	Claim 1 recites the limitation "the current speed” and “the speed corresponding to a target comfort degree " in Lines 37-38.  There is insufficient antecedent basis for this limitation in the claim.
9.	Claim 4 recites the limitation "the elements in each photo” and “the LBP histogram fitting parameters" in Lines 6-7.  There is insufficient antecedent basis for this limitation in the claim.
10.	Regarding Claim 13, the claim is indefinite because it cannot be clearly understood how the stability coefficient is calculated.  Specifically, it is unclear how calculating the RMSA of the maximum acceleration and comfort degree is used to determine a value for the stability coefficient.
Is “integrated weighted root-mean-square acceleration RMSA” the same element as “weighted RMSA”?

Response to Arguments
11.	Applicant’s arguments, see Pages 10-11, filed 4/12/2022, with respect Claims 1-6 and 13-20 have been fully considered and are persuasive.  The 112(b) rejection of Claims 1-6 and 13-20 have been withdrawn.  However, upon further consideration, a new 112(b) rejection of Claim 13 has been rejected above.
12.	Applicant’s arguments, see Pages 11-13, filed 4/12/2022, with respect Claim 1 has been fully considered and is persuasive.  The 101 rejection of Claim 1 has been withdrawn. 

Allowable Subject Matter
13.	Claims 1-6 and 13-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
14.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T SILVA whose telephone number is (571)272-6506. The examiner can normally be reached Mon-Thurs, 7:00-4:30; Second Fri, 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL T SILVA/Examiner, Art Unit 3663                                                                                                                                                                                                        

/ADAM D TISSOT/Primary Examiner, Art Unit 3663